                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MYUNG D. CHOI,                                          CASE NO. C18-1034-JCC
10                             Plaintiff,                    ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                             Defendant.
14

15          The Court, having reviewed the record and the report and recommendation of United
16   States Magistrate Judge David W. Christel, hereby ORDERS that:
17          (1) The report and recommendation (Dkt. No. 11) is ADOPTED;
18          (2) The case is REVERSED and REMANDED to the Commissioner for further
19               consideration, pursuant to sentence four of 42 U.S.C. § 405(g); and
20          (3) The Clerk is DIRECTED to send copies of this order to the parties and to the
21               Honorable David W. Christel.
22          DATED this 15th day of January 2019.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     C18-1034-JCC
     PAGE - 1
